DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Loos, et al. application filed with the Office on 21 December 2020.

Claims 1-3, 5-9, 13-17, 19, 20, 23, 24, 26, 29 and 30 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 18 July 2022, is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 21 December 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: computer-implemented method (800) recited on page 16, line 34 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 240 and 271, Figure 2; element 704, Figure 7; element 900, Figure 9; and, element 305, Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites "a computer implemented method for diagnosing autophagy dysfunction in a subject" and further recites general computer functions of manipulation of data, i.e., receiving inputted data, recording, . This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the further limitations generally link the field of diagnosing autophagy dysfunction to the generic computer functions performed by a generic computer.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 13-15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the other protein".  There is insufficient antecedent basis for this limitation in the claim.  As 2, 3, 5-9, and 13-15 depend from claim 1, they are also rejected for the same reason.

Claim 3 recites the limitation "the autophagy dysfunction".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the level of the proteins".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the proteins".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the relative protein levels".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites “at least one of the proteins” means to reference back to the “at least two proteins” recited in instant claim 1. Clarification is required.

Claim 26 recites the limitation "the result of the output".  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a resistance determining component . . .to determine” in claim 24;
“a resistance comparing component for comparing” in claim 24; and,
“an output component configured to output” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by Karim, et al. (“Cytosolic LC3 Ratio as A Sensitive Index of Macroautophagy in Isolated Rat Hepatocytes and H4-II-E Cells”, Autophagy, 3(6): p. 553-560, Nov 2007; hereinafter, “Karim”).

Regarding claim 1, Karim discloses cytosolic LC3 ratio (LC3‑IIs/LC3‑I) used as a novel, sensitive index of macroautophagy in hepatocytes and H4‑II‑E cells (last ¶, Introduction, p. 554; which reads upon the instantly claimed, “[a] method for determining autophagic flux”).  Karim teaches LC3 bands in the TH and the S fraction, after 0‑ and 45‑min incubations (Fig. 3A), were quantified by densitometric analysis (i.e., “determining, in biological sample from a subject”) and calculated as the ratio of LC3‑II/I (1st ¶, Cytosolic LC3 ratio as a new index of autophagy assessment, p. 559; Fig. 3B; wherein microtuble-associated protein 1 light chain 3s (LC3 II and LC3 I) correspond to “at least two proteins which are overexpressed or underexpressed with a change in autophagic flux”, Figure 5; the teaching of the ratio additionally reading upon, “comparing the level of each protein to the level of each of the other proteins and obtaining a flux value for the sample”).

Regarding claim 7, Karim teaches measuring of microtuble-associated protein 1 light chain 3s (LC3 II and LC3 I) (Abstract).

Regarding claim 13, Karim teaches studies of sample consisting of hepatocytes and H4-II-E cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by S. McGraw, et al. (“A Resistance Based Biosensor That Utilizes Conductive Microbial Pathogen Detection”, Open Journal of Applied Biosensor, 1, p. 36-43, 2012; hereinafter, “McGraw”).

Regarding claim 16, McGraw discloses a rapid, novel electrochemical biosensor based on the use of polypropylene microfiber membranes coated with a conductive polypyrrole and antibody functionalized for the biological capture and detection (Abstract; which reads upon the instantly claimed, “[a] device”).  McGraw teaches resistance values were obtained by connecting the electrotextile electrodes to a potentiostat with two stainless steel alligator clip (Figures 1 and 2), wherein 2 cm × 2 cm electrotextile squares were completely submerged in a beaker containing buffer while attached to the potentiostat in order to establish a baseline resistance for the fibers. Sample added by serial dilutions were added while constant potential amperometry, where a constant potential is applied and the current is measured, at fixed time intervals over 15 minutes, wherein the measured currents at each time point are used to calculate total resistance using Ohm’s Law (1st – 3rd ¶, 2.5. Resistance Measurements and Electrical Theory, p. 38-39; Figure 1; wherein the beaker corresponds to “a housing” and “receiving zone”, the electrotextile corresponding to “a substance”, the alligator clips correspond to “a set of electrodes”, and the potentiostat corresponding to “circuitry that is arranged to determine an electrical property of each substrate”).
McGraw does not explicitly teach a plurality of receiving zones, each with a substrate and set of electrodes.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).
Further, as to the further recited preamble, “for determining autophagic flux in a sample from a subject” and the recited limitation, “to determine the autophagic flux in the biological sample”, these are recitation of the intended use of the claimed device (i.e., apparatus).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP §2114 II). No further limitation is presented as to how the recited structural element are exclusive to autophagic flux determination.

Regarding claim 19, McGraw teaches antibody bound 2 cm × 2 cm electrotextile squares.

Regarding claim 23, McGraw teaches a computer potentiostat connectable to by alligator clips to the electrotextile square (Figures 1 and 2).

Regarding claim 24, McGraw teaches a computer potentiostat and display (Figure 1).

Allowable Subject Matter
Claims 17, 20, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art references do not teach or suggest the limitations of instant claims 17 and  20.  The limitations of instant claim 30 adds significantly more by relating the inputted data to a physical quantity, namely the amount of proteins in the biological sample. 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
14 December 2022